DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 9 recites the shutter comprises a valve, this wording appear to indicate the shutter includes an additional feature of a valve.  However, in light of the specification there does not appear to be an additional feature but rather the shutter itself functions as a valve.  As such the claim is interpreted as the shutter itself is a valve as opposed to an additional valve structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, 14, 16, 18, 20, 28, 29, 31, 34, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanigan et al. (US 2010/0198182 A1).
With regard to claims 1, 3-6, Lanigan et al. teach a patch pump system comprising: a patch pump device (Fig. 4) comprising: a filling port (Fig. 5A opening above 146), and a shutter proximate the filling port movable between a closed position and an open position and adapted to prevent access to the filling port in the closed position (Figs. 5A and 5B member 154); and a filling adapter adapted to be coupled to the filling port and move the shutter from the closed position to the open position (Fig. 5A member 160).
With regard to claim 2, see Fig. 5A member 146.
With regard to claim 7, see Fig. 5C openings within the spring portion.
With regard to claim 9, the shutter functions as a valve as it opens and closes the fluid openings.
With regard to claim 10, see opening in surface for access to the port (Fig. 5A).
With regard to claim 14, see needle attached to 160 in Fig. 5A.
With regard to claim 16, the syringe 160 has a barrel connected to the needle hub.
With regard to claim 18, see opening in surface for access to the port (Fig. 5A).
With regard to claim 20, Lanigan et al. teach a filling adapter for use with a patch pump device, the filling adapter comprising: a first end adapted to mate with a medicament container (Fig. 5A hub of 160, connected to medicament barrel); and a second end adapted to couple to a filling port of a patch pump device and to move a shutter of the patch pump device from a closed position to an open position (Fig. 5A shutter 154, [0194]).
With regard to claims 28, 29, 34, 35, Lanigan et al teach a method of filling a patch pump device, the method including the steps of: coupling a first end of a filling adapter to a 
With regard to claim 31, see in Fig. 5A how 160 mates with the notch in 154.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanigan et al. (US 2010/0198182 A1) as applied to claim 28 above.
With regard to claim 30, Lanigan et al. teach a device substantially as claimed.  Lanigan et al. in the embodiment of Fig. 5A do not specifically disclose a needle pierces the medicament container.  However, in another embodiment Laigan et al. teach using a different adapter with a different medicament container ([0438], fill adapter or vial fill adapter may be used) and that a vial fill adapter includes a needle to pierce the vial to fluidly couple the fluid ([0434]).  Such adapters are beneficial for guiding the needle to the septum and reduces dexterity needed to properly fill the reservoir ([0422]).  It would have been obvious to a person having ordinary skill in the art before the effective date of the claimed invention to use a fill adapter with a needle in the embodiment of Fig. 5A as Lanigan et al. teach this is beneficial for ease of filling and that 
With regard to claim 36, Lanigan et al. teach a device substantially as claimed.  Lanigan et al. in the embodiment of Fig. 5A do not specifically disclose drawing medicament into the medicament container.  However, in another embodiment Lanigan et al. teach a method for removing air from the reservoir which involves squeezing a portion of the fluid back into the source vial to remove air ([0417]).  It would have been obvious to a person having ordinary skill in the art before the effective date of the claimed invention to use an adapter in Langian et al. in Fig. 5A which allows fluid to be squeezed back into the vial as this prevents air bubbles.  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 10, 14, 16, 18, 28-31, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 17-23 of U.S. Patent No. 10,350,349. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent while being more specific include all the limitations of the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, the Examiner notes additional embodiments of Lanigan et al. which may not have been relied on in the current rejection are drawn to other shutter arrangements and other fill adapter structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783